DETAILED ACTION
This is in response to application 16/612,021  filed on June 29, 2021 in which claims 1-2, 4-14, 16, 17, and 19-23 are presented for examination. 

Status of Claims
Claims 1-2, 4-14, 16, 17, and 19-23 are allowed.

Priority
Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file. 

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 08/02/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Reasons for Allowance
The following is an examiner' s statement of reason of allowance:
The amendments made to the independent claims dated 06/29/2021, in combination with previously stated claims and examiner' s updated search results did not find any combination of reasonable prior art of record hence the application is in condition for allowance.
The claims are considered eligible subject matter under 101 because the claims as a whole integrates the exception into a practical application and are a technical improvement. The rejections under 35 U.S.C. 102(a)(2) of the independent claims were removed in light of applicant’s remarks on 06/29/2021, specifically pgs. 1-2.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to COURTNEY HARMON whose telephone number is (571)270-5861.  The examiner can normally be reached on M-F 9am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mariela Reyes can be reached on 517-270-1006.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  






/Courtney Harmon/Examiner, Art Unit 2159                                                                                                                                                                                                        


/ALBERT M PHILLIPS, III/Primary Examiner, Art Unit 2159